           Case 1:20-cv-01070-GLR Document 9 Filed 02/26/21 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

WILLIAM SCOTT DAVIS,                         *

      Plaintiff,                             *

v.                                           *           Civil Action No. GLR-20-1070

D.J. HARMOND, BOP Mid-Atlantic               *
Regional Director, et al.,
                                              *
      Defendants.
                                     ***
                              MEMORANDUM OPINION

       THIS MATTER is before the Court on Plaintiff William Scott Davis’ Motion for

Leave to Proceed in Forma Pauperis (ECF No. 4); Motion for Rule 59(e) (ECF No. 5);

Motion for Appointment of Attorney Guardian Ad Litem (ECF No. 6); and Motion for

Preliminary T.R.O. (ECF No. 8). These Motions are ripe for review, and no hearing is

necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons outlined below, the Court

will deny the Motions and dismiss the Complaint.

                                 I.     BACKGROUND

       Plaintiff William Scott Davis is an inmate at the United States Penitentiary in

Thompson, Illinois (“USP Thompson”). On April 4, 2020, Davis, who is a frequent litigator

in federal court,1 filed the above-captioned Complaint against Defendants D.J. Harmond,


       1
           Davis has filed numerous pro se civil cases in the past. See
https://pcl.uscourts.gov/pcl (last visited Feb. 1, 2021). He is subject to pre-filing
injunctions imposed by the United States District Courts for the Eastern District of Virginia
and the Eastern District of North Carolina. See Davis v. Unknown, No. 2:16CV548, 2016
WL 9685960, at *2 (E.D.Va. Oct. 4, 2016); Davis v. Mitchel, No. 5:12-CV-00493-F, 2013
WL 4041855, at *5 (E.D.N.C. Aug. 8, 2013), aff’d, 553 F. App’x 356 (4th Cir. 2014).
         Case 1:20-cv-01070-GLR Document 9 Filed 02/26/21 Page 2 of 10



Director of Fed. B.O.P., John Doe, Jane Doe, B.M. Antonellie, Timothy Stewart, and

William Barr. (ECF No. 1). Davis submitted the Complaint without paying the filing fee

and requested an application to proceed in forma pauperis, asserting that he is in imminent

danger of serious physical injury. (Compl. at 2, ECF No. 1). The Court directed the Clerk

to send to Davis a blank form motion to proceed in forma pauperis, informed Davis that

the Complaint did not comply with Rule 8(a) of the Federal Rules of Civil Procedure, and

granted him additional time to clarify his claims. (Apr. 30, 2020 Order at 3–4, ECF No.

2).

      On June 10, 2020, Davis filed a thirty-seven-page supplement to his Complaint

along with a Motion to Proceed in Forma Pauperis, a Motion for Reconsideration pursuant

to Federal Rule of Civil Procedure 59(e), and a Motion for Appointment of an Attorney

Guardian Ad Litem. (ECF Nos. 4–6). Davis filed an additional twelve-page supplement to

his Complaint, styled as “Supplemental Court and Relief,” on June 22, 2020. (ECF No. 7).

On June 29, 2020, Davis field a Motion for Preliminary Temporary Restraining Order.

(ECF No. 8).

                                  II.    DISCUSSION

A.    Motion to Proceed in Forma Pauperis

      In order to evaluate Davis’ Motion to Proceed in Forma Pauperis, the Court must

first determine whether the “three-strikes” rule of the Prison Litigation Reform Act

(“PLRA”), codified at 28 U.S.C. § 1915(g), applies to his Motion.

      The three-strikes rule “generally prevents a prisoner from bringing suit in forma

pauperis (IFP)—that is, without paying the filing fee—if he has had three or more prior

                                            2
           Case 1:20-cv-01070-GLR Document 9 Filed 02/26/21 Page 3 of 10



suits ‘dismissed on the grounds that [they were] frivolous, malicious, or fail[ed] to state a

claim on which relief may be granted.’” Lomax v. Ortiz-Marquez, 140 S.Ct. 1721, 1723

(2020) (quoting 28 U.S.C. § 1915(g)).2 There is an exception to this rule, however, where

there is a risk of “continuing or future injury.” See Martin v. Shelton, 319 F.3d 1048, 1050

(8th Cir. 2003). This “imminent danger” exception to § 1915(g) applies only “for genuine

emergencies” where “time is pressing” and “a threat . . . is real and proximate.” Lewis v.

Sullivan, 279 F.3d 526, 531 (7th Cir. 2002). Imminent danger must be “close at hand, not

a past infraction,” and “must have some nexus or relation to those of the underlying

complaint.” Meyers v. Comm’r of Soc. Sec. Admin., 801 F.App’x 90, 96 (4th Cir. 2020).

“Vague, speculative, or conclusory allegations are insufficient to invoke the exception of

§ 1915(g); rather, the inmate must make ‘specific fact allegations of ongoing serious

physical injury, or a pattern of misconduct evidencing the likelihood of imminent serious

physical injury.’” Johnson v. Warner, 200 F.App’x 270, 272 (4th Cir. 2006) (quoting

Martin, 319 F.3d at 1050). In other words, the imminent danger exception allows only “a

very narrow class of prisoner claims to bypass the ‘three strikes’ rule.” Meyers, 801

F.App’x at 95.

       Davis has accumulated three strikes under the PLRA. See Davis v. Unknown, No.

2:16-cv-00548 (E.D.Va. Oct. 4, 2016) (assigning third strike); Davis v. Scott, 2:11-CV-

0516 (E.D.Va. Sept. 29, 2011); Davis v. North Carolina, No. 2:11-CV-0500 (E.D.Va. Sept.



       2
          Lomax resolved a split among the circuits and held that regardless of whether a
dismissal is with or without prejudice, dismissal of a prisoner’s civil lawsuit for failure to
state a claim counts as a strike under the three strikes rule. 140 S.Ct. at 1724.
                                              3
           Case 1:20-cv-01070-GLR Document 9 Filed 02/26/21 Page 4 of 10



26, 2011). Thus, Davis may not proceed in forma pauperis unless his Complaint satisfies

the imminent danger exception to the three-strikes rule. Davis’ Complaint and the

supplements thereto, however, present allegations premised on incidents that occurred

during the time Davis was incarcerated at the United States Penitentiary in Hazelton, West

Virginia (“USP Hazelton”) and the Federal Correctional Institution in Cumberland,

Maryland (“FCI Cumberland”). These allegations of past conduct suggest neither a genuine

emergency nor a threat of continuing or future injury to Davis. Because Davis’ allegations

do not satisfy the exception to § 1915(g)’s three-strikes rule, the Motion to Proceed in

Forma Pauperis will be denied.3

B.     Motion for Reconsideration4

       Davis moves for reconsideration of the Court’s April 30, 2020 Order, which directed

him to clarify his claims and either file a motion to proceed in forma pauperis or pay the

filing fee. Davis apparently takes issue with the determinations made by other federal

district courts in assigning him strikes under the PLRA. Specifically, Davis questions how

a prisoner can obtain a strike without “[i]nvoking the PLRA,” and argues that he should



       3
         The Court will not require Davis to submit the filing fee at this stage, however,
because doing so would merely delay resolution of this matter, and because the Complaint
as supplemented will be dismissed for failure to state a claim.
       4
         Davis styles his Motion as a motion for reconsideration pursuant to Rule 59(e) of
the Federal Rules of Civil Procedure. Rule 59(e) does not apply here, however, because
the Court’s Order was not a final judgment on the merits of Davis’ claims, and the Motion
was not filed within twenty-eight days of the Court’s Order. See Fed.R.Civ.P. 59(e) (“[A]
motion to alter or amend a judgment must be filed no later than 28 days after entry of the
judgment.”). Accordingly, the Court analyzes Davis’ Motion under Federal Rule of Civil
Procedure 54(b), which permits a court to revise an interlocutory order “at any time before
the entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”
                                               4
         Case 1:20-cv-01070-GLR Document 9 Filed 02/26/21 Page 5 of 10



not have been assigned strikes under § 1915(g) because he was hospitalized for mental

health treatment at the Federal Medical Center in Butner, North Carolina several years ago

and he is incompetent under Federal Rule of Civil Procedure 17(c).

       To the extent Davis intends to challenge the previous strikes against him, Davis

must present these claims to the federal district court that imposed the pre-filing injunctions

or the corresponding court of appeals. This Court may not reconsider pre-filing injunctions

entered by other federal district courts. Accordingly, Davis’ Motion for Reconsideration

will be denied.

C.     Attorney Guardian Ad Litem

       Davis states he is mentally incompetent and requires appointment of counsel as

guardian ad litem. Federal Rule of Civil Procedure 17(c)(2) provides:

              A minor or an incompetent person who does not have a duly
              appointed representative may sue by a next friend or by a
              guardian ad litem. The court must appoint a guardian ad
              litem—or issue another appropriate order—to protect a minor
              or incompetent person who is unrepresented in an action.

       Rule 17(c)(2) recognizes the existence of certain mental deficiencies that may affect

a litigant’s ability to manage his own affairs and which go beyond “mere foolishness or

improvidence, garden-variety or even egregious mendacity, or even various forms of the

more common personality disorders.” Hudnall v. Sellner, 800 F.2d 377, 385 (4th Cir.

1986). Importantly, the Rule allows a court to appoint a guardian ad litem, but it does not

compel it to do so. Rather, it grants a court considerable discretion to issue an “appropriate

order” to protect the interest of an unrepresented, incompetent litigant. See Seibels, Bruce

& Co. v. Nicke, 168 F.R.D. 542, 543 (M.D.N.C. 1996).

                                              5
         Case 1:20-cv-01070-GLR Document 9 Filed 02/26/21 Page 6 of 10



       In Davis v. U.S D.H.H.S, No. 2:16-cv-618, 2017 WL 6403020 (E.D.Va. Aug. 8,

2017), the United States District Court for the Eastern District of Virginia rejected Davis’

motion for appointment of a guardian ad litem, stating:

              Plaintiff claims that he has been adjudged incompetent and
              civilly committed. As such, Plaintiff believes this Court must
              appoint him a guardian ad litem prior to taking any action in
              his cases. In addition, Plaintiff objects to the Court’s
              application of 28 U.S.C. § 1915(g). Section 1915(g) only
              applies to inmates, and Plaintiff claims that he is not an inmate.
              Plaintiff claims he was civilly committed to the Federal
              Medical Center at Butner, North Carolina (“FMC Butner”).
              However, FMC Butner is a medical center operated by the
              Federal Bureau of Prisoners. It is not a civil facility. Plaintiff
              has been accused of a crime in the United States District Court
              for the Eastern District of North Carolina. See United States v.
              Davis, Action No. 5:14cr00240-BR-1 (E.D.N.C.). Plaintiff has
              proffered nothing other than his unsupported assertion that he
              has been adjudged incompetent. In fact, just recently, Plaintiff
              was found to be competent. See id., Minute Entry for
              proceedings, filed June 5, 2017 (ECF No. 601) (finding
              Defendant, William Scott Davis, to be competent).

Id. at *5; see also Davis v. State of North Carolina, No. 2:16-CV-0549 (ECF No. 18)

(denying request for appointment of a guardian ad litem).

       Like his prior requests for a court-appointed guardian, Davis has not presented any

evidence that he has been adjudicated legally incompetent, and the Court is not aware of

any such evidence. See Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196 (2d Cir.

2003). As the court in that case noted in dicta:

              If a court were presented with evidence from an appropriate
              court of record or a relevant public agency indicating that the
              party had been adjudicated incompetent, or if the court
              received verifiable evidence from a mental health professional
              demonstrating that the party is being or has been treated for
              mental illness of the type that would render him or her legally

                                              6
         Case 1:20-cv-01070-GLR Document 9 Filed 02/26/21 Page 7 of 10



              incompetent, it likely would be an abuse of the court’s
              discretion not to consider whether Rule 17(c) applied.

Id. at 201. Further, the Court finds the Complaint evidences no need for appointment of a

guardian ad litem. Accordingly, the Motion will be denied.

D.     Motion for a Temporary Restraining Order

       Davis’ request for a temporary restraining order seeks to “permanently enjoin”

Defendants from failing to comply with certain Bureau of Prisons (“BOP”) program

statements. To warrant a temporary restraining order or a preliminary injunction, Davis

must demonstrate that: (1) he is likely to succeed on the merits; (2) he will likely suffer

irreparable harm in the absence of preliminary relief; (3) the balance of equities favors

preliminary relief; and (4) injunctive relief is in the public interest. Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008).

       While the Motion is not a model of clarity, Davis appears to allege that: he was

denied attorney-client phone calls, access to the law library, and pen, paper, and postage in

violation of the First, Fourth, Fifth, Sixth, Eighth, Ninth, and Fourteenth Amendments to

the United States Constitution; legal mail addressed to him and marked “Privileged &

Confidential” was opened outside of his presence; FCI Cumberland and USP Hazelton

failed to timely forward his mail after he was transferred to USP Thompson; he was housed

in administrative detention and disciplinary segregation in violation of the Eighth and

Thirteenth Amendments “on account of [invidious] class based racial animus” and

“fraudulently fabricated incident reports” by “prison guards [who are] perjurers motivated

by malice, vindictiveness, intolerance, prejudice, [and] malfeasance”; he was denied


                                               7
          Case 1:20-cv-01070-GLR Document 9 Filed 02/26/21 Page 8 of 10



physical therapy and mental health treatment in violation of the Eighth Amendment; and

he was the victim of a “racially motivated hate crime” at USP Hazelton where he was

“chained [and] shackled,” which “cut of[f] circulation,” caused him to be “unable to

breathe,” and resulted in “scars, bruises, [and] lacerations.” (Mot. TRO at 1–5, ECF No.

8).

      Despite this laundry list of allegations, Davis fails to present any evidence or

arguments to support his requested injunctive relief. As a preliminary matter, although he

seeks to enjoin Defendants from violating certain BOP “program statements,” Davis fails

to identify the particular BOP program statements at issue.5 Moreover, Davis’ allegations

appear to concern past conduct, not conduct that is imminent or ongoing. Because the

Motion does not address, much less demonstrate, the requisite elements for an award of a

temporary restraining order or a preliminary injunction, the Motion will be denied.

E.    Failure to State a Claim

      This Court has a duty to screen the complaint in any civil action in which a prisoner

seeks relief from a governmental entity or officer or employee of a governmental entity

and dismiss any portion of the complaint that fails to state a claim upon which relief may

be granted. 28 U.S.C. § 1915A(a), (b)(1).6


      5
         In an earlier and separately filed supplement, Davis lists numerous BOP policies,
practices, procedures, regulations, and program statements that he alleges Defendants do
not follow. (See ECF No. 7). As best as the Court can discern, the supplement does not
reference Davis’ separate and later-filed request for TRO, nor does it set forth the facts
necessary to enter injunctive relief.
       6
         The statute also provides for dismissal of frivolous or malicious claims. See 28
U.S.C. § 1915A(1)(1). Under this standard, Davis’ repetitive claims that have already been
considered and decided in this Court or other federal courts must also be dismissed.
                                             8
           Case 1:20-cv-01070-GLR Document 9 Filed 02/26/21 Page 9 of 10



       A pleading must provide the defendant and the court “fair notice of what the

plaintiff’s claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). It must allege

sufficient facts to advance a plaintiff’s claim “across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). A district court “is not obliged to

ferret through a [c]omplaint, searching for viable claims.” Wynn-Bey v. Talley, No. RWT-

12-3121, 2012 WL 5986967, at *2 (D.Md. Nov. 28, 2012). Rather, a court “may dismiss a

complaint that is so confused, ambiguous, vague or otherwise unintelligible that its true

substance, if any, is well disguised.” Id. (quoting Salhuddin v. Cuomo, 861 F.2d 40, 42 (2d

Cir. 1988)).

       Davis’ Complaint and supplements are rambling, disorganized, and in large part

incomprehensible. Throughout his pleadings, Davis identifies dozens of purported causes

of action and summarily states the injuries he has allegedly suffered without providing any

corresponding factual allegations in support of these claims or injuries. Where Davis does

provide specific factual support, his allegations are too disjointed, conclusory, or confusing

for the Court to identify a claim upon which relief can be granted.7




       7
         From what the Court can discern from the pleadings, Davis appears to allege that
he was assaulted on January 21, 2020 while he was housed at USP Hazelton. To the extent
Davis raises potentially cognizable claims based on incidents at USP Hazelton, they should
be filed in the appropriate judicial district, not the District of Maryland.
                                              9
        Case 1:20-cv-01070-GLR Document 9 Filed 02/26/21 Page 10 of 10



       While the Court is mindful that Davis is a pro se litigant whose pleadings are

liberally construed, see Pardus v. Erickson, 551 U.S. 89, 94 (2007), Davis must still state

claims in “an understandable and efficient manner,” Stone v. Warfield, 184 F.R.D. 553,

555 (D.Md. 1999). Davis must also show that he is entitled to relief from the Defendants.

Iqbal, 556 at 680 (2009) (citing Twombly, 550 U.S. at 570). Davis has failed to do so here.

Accordingly, the Complaint will be dismissed for failure to state a claim under 28 U.S.C.

§ 1915A (a), (b)(1). Davis will be assigned a “strike” pursuant to 28 U.S.C. § 1915(g).

                                 III.   CONCLUSION

       For the foregoing reasons, Davis’ Motion for Leave to Proceed in Forma Pauperis

(ECF No. 4); Motion for Rule 59(e) (ECF No. 5); Motion for Appointment of an Attorney

Guardian Ad Litem (ECF No. 6); and Motion for Preliminary TRO (ECF No. 8) will be

denied. The Complaint will be dismissed for failure to state a claim under 28 U.S.C.

§ 1915A(a), (b)(1), and Davis will be assigned a “strike” pursuant to 28 U.S.C. § 1915(g).

A separate Order follows.

Entered this 26th day of February, 2021.

                                                             /s/
                                                 George L. Russell, III
                                                 United States District Judge




                                            10
